976 So. 2d 723 (2008)
Robert JOHNSON and Catherine Harris Individually and on Behalf of Maximillian Johnson Deceased
v.
The STATE of Louisiana, d/b/a the Board of Supervisors of Southern University and A & M College.
No. 2007-C-2364.
Supreme Court of Louisiana.
February 1, 2008.
In re Johnson, Robert et al.; Harris, Catherine;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 503,355; to the Court of Appeal, First Circuit, No. 2007 CA 0189.
Denied.
JOHNSON, J., would grant.